Exhibit 10.32

June 7, 2005

Dear Maury:

It gives me great pleasure to offer you the position of Chief Financial Officer
for Portal Software, Inc. (Portal) reporting to me. This offer is valid for five
(5) business days. We plan for you to begin employment with us as soon as
possible, the precise start date to be agreed upon.

Your compensation and employee benefits package will include the following:

Starting Salary

You will receive a semi-monthly salary of $12,500 (Twelve thousand five hundred
dollars).

Bonus

You will be paid a sign-on bonus in the amount of $110,000, payable in 3
payments, first upon hire and then quarterly thereafter. If you resign or are
terminated with cause prior to one year, a prorated portion of this bonus shall
be returned to Portal. You may keep 1/12th of the bonus amount for each full
month of employment you complete.

Incentive Plan

You are a participant in the executive incentive plan under which you are
eligible to receive a 50% target incentive of your base salary based on the
achievement of objectives established by Portal Software Inc. You understand and
acknowledge that the incentive plan is an annual plan and is only applicable for
a single year. The Company has the discretion to amend, terminate or discontinue
the incentive plan at any time.

For FY06, the Board of Directors approved a stock-based bonus plan for the
executive staff, tied 100% to achieving the company’s financial performance
goal. Under this program you will receive a grant of 44,380 restricted stock
units, with accelerated vesting, if the performance goal is achieved.

Change of Control

You will receive the standard Change of Control agreement applicable to Senior
Vice Presidents.

Benefits

You will participate in the standard Portal benefit plan, plus normal Portal
holidays. As a corporate senior vice president, you will not accrue PTO, rather
you will use discretion in requesting time off from your manager.

Stock Options

Subject to the approval of the Board of Directors, you will be granted an option
to purchase 250,000 (two hundred and fifty thousand) shares of Portal common
stock. The exercise price will be the fair market value on the date the option
is granted by the Board of Directors after your date of hire. The option vests
over a four (4) year period from your start of employment.



--------------------------------------------------------------------------------

Maury Austin

Page 2

June 7, 2005

While the Company’s goal is an ongoing, mutually rewarding employment
relationship with every employee, the Company does not enter into employment
agreements for fixed terms. Employment with the Company is at-will, which means
that both the employee and the Company retain the right to terminate the
employment relationship at any time, with or without cause. This is the full and
complete agreement between us on this term. Although your job duties, title,
compensation and benefits, as well as Portal’s personnel policies and
procedures, may change from time-to-time, the “at will” nature of your
employment may only be changed in a document signed by you and the President of
Portal.

Please note that, in compliance with the Immigration Reform Act of 1986, all new
employees are required to submit proof of U.S. citizenship or legal alien status
within three business days of employment with Portal. Enclosed is an I-9 Form
that lists the documents that you can present to fulfill this requirement.
Please submit your documents, along with a completed I-9 Form, on your first day
of employment to Human Resources.

Your employment with Portal is contingent upon the accuracy of the information
you have provided, as well as a completed background investigation and reference
checks. In consideration of your employment, you agree to conform to the rules
and regulations of Portal. This offer and your employment are contingent upon
receipt of your signature on our standard Proprietary Information and Inventions
Agreement, which is enclosed. Upon acceptance of this offer, please sign one of
the original letters, and return to Barbara Portier in Human Resources in the
Cupertino, CA office, AS SOON AS POSSIBLE. You may fax the documents to
408-572-3417. A copy of the offer letter is enclosed for your files.

On your first day at Portal, please present the following enclosed documents to
Human Resources:

 

  •   I-9 Form

 

  •   W-4 Form

 

  •   Proprietary Information & Inventions Agreement

 

  •   Portal Harassment Policy

 

  •   Insider Trading & Investing Summary



--------------------------------------------------------------------------------

Maury Austin

Page 3

June 7, 2005

Maury, I am sure you will find Portal an exciting and challenging environment in
which to work and I look forward to your becoming a part of our team.

 

Sincerely,

   

Offer Accepted: ___________________

       

Date: ___________________________

Dave Labuda

Chief Executive Officer

Portal Software Inc.

   

Start Date: _______________________

Enclosures

 

DL/sm